                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
FACTORY MUTUAL INSURANCE                  )
COMPANY,                                  )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )
                                           )      No. 17-cv-12265-DJC
                                           )
EVOQUA WATER TECHNOLOGIES, LLC, )
                                           )
                  Defendant.              )
__________________________________________)

                                MEMORANDUM AND ORDER

CASPER, J.                                                                        October 26, 2018

I.     Introduction

       Plaintiff Factory Mutual Insurance Company (“FM”) brings claims against Evoqua Water

Technologies (“Evoqua”). D. 1. Evoqua moves to dismiss the claims that sound in negligence.

D. 13. For the following reasons, the Court DENIES the motion to dismiss, D. 13.

II.    Standard of Review

       “To survive a motion to dismiss, ‘a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Boroian v. Mueller, 616

F.3d 60, 64 (1st Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Sepúlveda-Villarini

v. Dep't of Educ. of P.R., 628 F.3d 25, 29 (1st Cir. 2010) (quoting Iqbal, 556 U.S. at 678).




                                                 1
III.   Factual Background

       The following factual summary is based upon the allegations in the complaint, D. 1, which

are accepted as true for the consideration of the motion to dismiss. On or around July 1, 2015, FM

issued an insurance policy to the Massachusetts Institute of Technology (“M.I.T.”) with respect to

certain types of property damage. D. 1 ¶ 7.

       M.I.T. is a university that operates a natural gas turbine, which generates electricity for use

on its campus. D. 1 ¶¶ 15-17. The turbine’s combustion process requires the use of purified and

deionized water, which is sprayed into the turbine. D. 1 ¶ 18. M.I.T. and Siemens Water

Technology (“Siemens”), the predecessor under the contract to Evoqua, entered into a contract for

the delivery of water purification systems to Building 39, which is the primary source of purified

water for the natural gas turbine. D. 1 ¶¶ 22, 20, 23. M.I.T. and Evoqua entered into a contract

for the service of the “deionized water system” to Building 42, which is the backup source of

purified water for the turbine. D. 1 ¶¶ 32, 20. The contract for Building 39 requires that Evoqua

perform weekly, quarterly and annual visits, and maintain logs of these visits. D. 1 ¶¶ 26, 27, 29.

The contract required Evoqua to purify the water for injection to at least 5 megaohms (a measure

of electrical resistance). D. 1 ¶ 31. The contract for Building 42 required that Evoqua perform

weekly maintenance as well. D. 1 ¶ 32.

       On November 17, 2015, between 9:00 a.m. and 10:00 a.m., alarm notifications on the

M.I.T. turbine showed “demineralizer system trouble” and “demineralizer system feed pressure

low.” D. 1 ¶ 35. Later that day, Evoqua performed weekly preventative maintenance in both

Building 39 and Building 42 and did not make any note of the alarms in its internal report. D. 1 ¶

36. On November 18, 2015, at approximately 6:30 a.m., the natural gas pressure fell and the

turbine automatically switched from using natural gas to using fuel oil. D. 1 ¶ 38. When gas



                                                 2
pressure returned to normal and the turbine switched from fuel oil back to natural gas, the turbine

unexpectedly shut down. D. 1 ¶ 39. On November 19, 2015, the turbine system showed other

alarms, including “demineralizer system product water resolution low.” D. 1 ¶ 40. That same day,

Evoqua again performed preventative maintenance, but it only noted a problem with a leak on a

pump and did not note any problems with water purity. D. 1 ¶ 41. After M.I.T. failed to restart

the turbine, it contacted Siemens for assistance. D. 1 ¶ 42. A Siemens engineer determined that

certain injectors in the turbine were plugged and that restarting and running the turbine would clear

the plug. D. 1 ¶¶ 43-44. Siemens successfully shut down and restarted the turbine on November

25, 2015. D. 1 ¶ 44.

        On November 27, 2014, Evoqua recorded, but did not log, a water purification reading of

.0855 megaohms. D. 1 ¶ 45. Prior water purification readings had averaged around 17.6

megaohms and the service contract called for a standard of at least 5 megaohms. D. 1 ¶ 46. Evoqua

did not log any water purification readings at all between November 18, 2015 and November 29,

2015.   D. 1 ¶ 47.      During that period, Evoqua also performed maintenance on “mixed

demineralized resin beads,” which are a component in the purification process. D. 1 ¶ 50.

        The turbine again shut down unexpectedly on November 27, 2015. D. 1 ¶ 48. On

December 1, 2015, Siemens performed an inspection that revealed that a nozzle had failed, that

pieces of metal were in the combustion chamber and that mixed resin beads were in the turbine’s

water filters and the water itself. D. 1 ¶¶ 49-51. The nozzle allegedly failed because the water

used in the turbine was contaminated and left calcium deposits in the turbine, which clogged the

nozzle, causing it to overheat and melt. D. 1 ¶¶ 53-54. There was significant damage to other

components of the turbine as well. D. 1 ¶ 55. The turbine did not return to service until February

27, 2016. D. 1 ¶ 57. During the approximately ninety-day period that the turbine was offline,



                                                 3
M.I.T. incurred costs to purchase electricity that would have been generated by the turbine. D. 1

¶¶ 58, 60. As a result of the losses incurred by M.I.T., FM paid M.I.T. pursuant to the insurance

policy and received an assignment of all of M.I.T.’s rights to recover against Evoqua from the

incident. D. 1 ¶¶ 9-12.

IV.    Procedural History

       On November 15, 2017, FM filed its complaint. D. 1. FM brings seven claims against

Evoqua: breach of contract related to the Building 39 contract (Count I), breach of express

warranty related to the Building 39 contract (Count II), breach of contract related to the Building

42 contract (Count III), breach of express warranty related to the Building 42 contract (Count IV),

breach of implied warranty of merchantability related to the Building 42 contract (Count V),

negligence (Count VI), and negligent misrepresentation (Count VII). D. 1 ¶¶ 61-101. Evoqua has

moved to dismiss Counts VI and VII, the negligence claims. D. 13. The Court has heard argument

on the motion and took the matter under advisement. D. 22.

V.     Discussion

       Evoqua moves to dismiss Count VI (negligence) and Count VII (negligent

misrepresentation) because it contends that its obligation to M.I.T. and FM were governed

exclusively by the contracts and that it owed no duties outside of those contracts. D. 14 at 4.

       Under Massachusetts law, “failure to perform a contractual obligation is not a tort in the

absence of a duty to act apart from the promise made.” Anderson v. Fox Hill Vill. Homeowners

Corp., 424 Mass. 365, 368 (1997). Similarly, “failure to perform a contractual duty does not give

rise to a tort claim for negligent misrepresentation.” Cumis Ins. Soc'y, Inc. v. BJ's Wholesale Club,

Inc., 455 Mass. 458, 474 (2009). However, “negligence in the manner of performing that duty as

distinguished from mere failure to perform it, causing damage, is a tort.” Herbert A. Sullivan, Inc.



                                                 4
v. Utica Mut. Ins. Co., 439 Mass. 387, 396 (2003) (quoting Abrams v. Factory Mut. Liab. Ins. Co.,

298 Mass. 141, 144 (1937)); see Arthur D. Little Int’l, Inc. v. Dooyang Corp., 928 F. Supp. 1189,

1203 (D. Mass. 1996) (observing that “Massachusetts courts have upheld tort claims to recover

economic losses from negligent breach of contractual duties”).

       FM alleges both that Evoqua failed to perform its contractual duties regarding the turbine’s

water supply and, in the alternative, that Evoqua negligently performed its contractual duties

regarding the supply of water. D. 15 at 3-4. For example, FM alleges that Evoqua provided

maintenance on the demineralized resin beads, as required by the contract, but that its negligent

performance of that maintenance resulted in damage to the turbine. D. 1 ¶¶ 50-51. Similarly, FM

alleges that Evoqua performed weekly maintenance inspections, as required by the contract, but

that its negligent performance of these inspections and negligent misrepresentations regarding the

results of the inspections resulted in damage to the turbine. D. 1 ¶¶ 41, 45, 47, 88-101. The

allegations in the complaint are legally sufficient to state a claim for relief under the negligence

theories.

       While it may be inconsistent to plead that Evoqua both breached its contractually obligation

and performed its contractual obligation negligently, FM is entitled, at least, to proceed on

alternative theories at this stage of the litigation. Q Div. Records, LLC v. Q Records, QVC, Inc.,

No. Civ. A. 99-10828-GAO, 2000 WL 294875, at *7 (D. Mass. Feb. 11, 2000). To the extent that

Evoqua contends that dismissing the negligence counts is necessary to prevent double recovery on

its claims, it is not clear at this stage whether both the negligence counts and the breach of contract

counts will go before the jury. Moreover, FM does not seek duplicative damages its claims

negligence and breach of contract claims. D. 15 at 6 n.3.




                                                  5
VI.   Conclusion

      For the foregoing reasons, the Court DENIES the motion to dismiss, D. 13.

      So Ordered.

                                                        /s/ Denise J. Casper
                                                        United States District Judge




                                             6
